Citation Nr: 1029714	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  08-36 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral hip 
disorder (also claimed as a pelvis disorder).  

3.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to September 
1977.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision of the Department of Veterans 
Affairs (VA), Wichita, Kansas, Regional Office (RO).

In April 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge sitting at the RO.  A copy of the 
hearing transcript is of record and has been reviewed.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran seeks service connection for a bilateral knee 
disorder, a bilateral hip disorder, and a bilateral foot 
disorder.  Further development is needed prior to adjudicating 
the merits of the claims.

During her April 2010 Board hearing, the Veteran indicated that 
she received treatment from private chiropractors who opined that 
her bilateral knee, bilateral hip, and bilateral foot disorders 
are associated with her March 1977 motor vehicle accident.  
Specifically, the Veteran stated that she received treatment from 
Dr. Wolf in Phoenix, Arizona, as early as October 1977, and Dr. 
M. Jane Leonard in Glendale, Arizona, from 1978 to 1980.  She 
also reported receiving treatment at the VA Medical Centers 
(VAMC) in Phoenix, Arizona, and Loma Linda, California, from 1977 
and 1998 to 1999, and from 1978 to 1990, respectively.  
Additionally, the Veteran indicated that she was currently 
receiving treatment at the Leavenworth and Wichita VAMCs.  See 
April 2010 Board Hearing Transcript.  Such records may be 
pertinent to the Veteran's service connection claims.  Review of 
the Veteran's claims folder is negative for such treatment 
records.  VA is, therefore, on notice of records that may be 
probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Consequently, the Veteran's private treatment records 
and VA treatment records as indicated above relating to her 
bilateral knee, bilateral hip, and bilateral foot disorders 
should be obtained and associated with the claims file.   

The evidence of record reveals that the Veteran is currently 
diagnosed with trochanteric bursitis with symptomatic 
degenerative meniscus tear of the right knee, degenerative 
changes of the bilateral knees confirmed by x-ray evidence, and 
mild diffuse joint space narrowing of the bilateral hips.  See 
August 2007 Orthopedic Surgery Physician Note.  The Veteran 
reported continuity of bilateral knee and hip pain since her 
March 1977 motor vehicle accident in-service.  See April 2010 
Board Hearing Transcript.  Review of her service treatment 
records (STRs) contains complaints and treatment of left knee 
pain following problems with her left leg.  See June 1976 
Chronological Record of Medical Care.  There are also various 
notations of a March 1977 motor vehicle accident; however, the 
records indicate injury to the Veteran's back only.  See May 1977 
Chronological Record of Medical Care; August 1977 Medical Care 
Third Party Liability Notification.  Review of the August 1977 
Medical Care Third Party Liability Notification also indicates 
that the Veteran received treatment at the Fina Clinic in Atoka, 
Oklahoma on March 27, 1977, May 18, 1977, and May 19, 1977.  
Review of the claims file is negative for such records, and such 
records may be pertinent to the Veteran's claims.  

With regard to the Veteran's bilateral foot disorder, although 
the evidence of record is negative for any diagnosis of a 
bilateral feet disability, the Veteran reported continuity of 
bilateral foot pain since her March 1977 motor vehicle accident 
in- service.  See April 2010 Board Hearing Transcript.  Further, 
review of the Veteran's STRs reveals that she complained of 
bilateral foot numbness in-service.  See January 1977 to February 
1977 Clinical Record.  

Based on the foregoing, a VA examination is necessary to 
ascertain whether the Veteran's diagnosed bilateral knee, 
bilateral hip, and bilateral foot disabilities, to include 
trochanteric bursitis with symptomatic degenerative meniscus tear 
of the right knee, degenerative changes of the bilateral knees 
confirmed by x-ray evidence, and mild diffuse joint space 
narrowing of the bilateral hips, are related to service.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).  The fulfillment of the duty to assist 
requires a thorough and contemporaneous medical examination that 
considers prior medical examinations and treatment in order to 
conduct a complete evaluation of the Veteran's claim.  38 C.F.R. 
§ 4.2 (2009).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the agency of original jurisdiction is required.  38 
C.F.R. § 19.9(a)(1) (2009).

The VCAA and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  In this case, the 
Veteran was provided with proper notice as to her claims in an 
October 2007 letter; however, such was returned as undeliverable.  
Therefore, on remand, another VCAA letter, which includes notice 
of the information and evidence necessary to establish a 
disability rating and an effective date for her claims in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), should provided to the Veteran.

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claims on appeal and to 
afford full procedural due process, the case is REMANDED for the 
following action:

1.  With respect to all three claims on 
appeal, the Veteran should be provided with 
proper VCAA notice, to include notice of 
the evidence and information necessary to 
establish a disability rating and an 
effective date in accordance with 
Dingess/Hartman, supra.

2.  The AMC/RO should also obtain the 
Veteran's current VA treatment records 
regarding her bilateral knee, bilateral 
hip, and bilateral foot disorders from the 
Leavenworth and Wichita VAMCs, from June 
2008 to the present, and associate these 
records with the claims folder.  All 
reasonable attempts should be made to 
obtain such records.  If any records cannot 
be obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records 
would be futile, which should be documented 
in the claims file.  The Veteran must be 
notified of the attempts made and why 
further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AMC/RO should also obtain the 
Veteran's treatment records from the 
Phoenix VAMC regarding her bilateral knee, 
hip, and foot disorders, to include 
records dated from 1977 and 1998 to 1999, 
and associate these records with the 
claims folder.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

4.  The AMC/RO should also obtain the 
Veteran's treatment records from the Loma 
Linda, California VAMC regarding her 
bilateral knee, hip, and foot disorders, 
to include records dated from 1978 to 
1990, and associate these records with the 
claims folder.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

5.  After obtaining any necessary 
authorization, the AMC/RO should also 
obtain the Veteran's private treatment 
records at the Fina Clinic in Atoka, 
Oklahoma , regarding her March 1977 motor 
vehicle accident and bilateral knee, hip, 
and foot disorders, to include records 
dated March 27, 1977, May 18, 1977, and 
May 19, 1977, and associate these records 
with the claims folder.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be 
obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records 
would be futile, which should be 
documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  

6.  After obtaining any necessary 
authorization, the AMC/RO should also 
obtain the Veteran's private treatment 
records from Dr. Wolf in Phoenix, Arizona, 
regarding her bilateral knee, hip, and 
foot disorders, to include records dated 
from 1977 to 1978, and associate these 
records with the claims folder.  All 
reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  

7.  After obtaining any necessary 
authorization, the AMC/RO should also 
obtain the Veteran's private treatment 
records from Dr. M. Jane Leonard in 
Glendale, Arizona, regarding her bilateral 
knee, hip, and foot disorders, to include 
records dated from1978 to 1980, and 
associate these records with the claims 
folder.  All reasonable attempts should be 
made to obtain such records.  If any 
records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).    

8.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate 
VA medical examination to determine the 
current nature and etiology of any 
bilateral knee, bilateral hip, and 
bilateral foot disorders, to include her 
currently diagnosed trochanteric bursitis 
with symptomatic degenerative meniscus 
tear of the right knee, degenerative 
changes of the bilateral knees confirmed 
by x-ray evidence, and mild diffuse joint 
space narrowing of the bilateral hips.  
The claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  The examiner should identify 
all current diagnoses of the knees, hip, 
and feet.  

With regard to the bilateral knee 
disorder claim, the VA medical examiner 
should render an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any current 
bilateral knee disorder, to include 
trochanteric bursitis with symptomatic 
degenerative meniscus tear of the right 
knee and degenerative changes of the 
bilateral knees confirmed by x-ray 
evidence, is related to the Veteran's 
service, including the March 1977 motor 
vehicle accident.

With regard to the bilateral hip 
disorder claim, the VA medical examiner 
should render an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any current 
bilateral hip disorder, to include mild 
diffuse joint space narrowing of the 
bilateral hips, is related to the Veteran's 
service, including the March 1977 motor 
vehicle accident.

With regard to the bilateral foot 
disorder claim, the VA medical examiner 
should render an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any current 
bilateral foot disorder is related to the 
Veteran's service, including the March 1977 
motor vehicle accident.

A complete rationale should be provided 
for any opinion.  In offering any opinion, 
the examiner must consider the Veteran's 
lay statements regarding the incurrence of 
her bilateral knee, bilateral hip, and 
bilateral feet disorders and continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

9.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claims should be readjudicated 
based on the entirety of the evidence.  If 
the claims remain denied, the Veteran and 
her representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due process 
considerations.  
 
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

